Exhibit 10.4

Schedule of Omitted Agreements and Documents

CNL Lifestyle Properties, Inc.

Described below are lease agreements which have not been filed as exhibits to
this quarterly report on Form 10-Q.

Lease Agreement dated as of January 8, 2007 between CNL Income Brighton, LLC and
Brighton Resort, LLC.

Lease Agreement dated as of January 20, 2007 between CNL Income Northstar, LLC
and Trimont Land Company.

Lease Agreement dated as of January 20, 2007 between CNL Income Snoqualmie, LLC
and Ski Lifts, Inc.

Lease Agreement dated as of January 20, 2007 between CNL Income Loon Mountain,
LLC and Loon Mountain Recreation Corporation.

Lease Agreement dated as of January 20, 2007 between CNL Income Sierra, LLC and
Sierra-at-Tahoe, Inc.

Personal Property Lease Agreement dated as of January 20, 2007 between CNL
Income Northstar TRS Corp. and Trimont Land Company.

Personal Property Lease Agreement dated as of January 20, 2007 between CNL
Income Loon Mountain TRS Corp. and Loon Mountain Recreation Corporation.

Personal Property Lease Agreement dated as of January 20, 2007 between CNL
Income Sierra TRS Corp. and Sierra-at-Tahoe, Inc.

Personal Property Lease Agreement dated as of January 20, 2007 between CNL
Income Snoqualmie TRS Corp. and Ski Lifts, Inc.

Darien Lake Lease Agreement dated as of April 5, 2007 between CNL Income Darien
Lake, LLC, Landlord, and PARC Darien Lake, LLC, Tenant

Elitch Gardens Lease Agreement dated as of April 5, 2007 between CNL Income
Elitch Gardens, LLC, Landlord, and PARC Elitch Gardens, LLC, Tenant.

Frontier City Lease Agreement dated as of April 5, 2007 between CNL Income
Frontier City, LLC, Landlord, and PARC Frontier City, LLC, Tenant.

Splashtown Lease Agreement dated as of April 5, 2007 between CNL Income
Splashtown, LLC, Landlord, and PARC Splashtown, LLC, Tenant.

White Water Bay Lease Agreement dated as of April 5, 2007 between CNL Income
White Water Bay, LLC, Landlord, and PARC White Water Bay, LLC, Tenant.

WaterWorld Lease Agreement dated as of April 5, 2007 between CNL Income
WaterWorld, LLC, Landlord, and PARC WaterWorld, LLC, Tenant.

Canyon Springs Golf Club, San Antonio, Texas, Third Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income Canyon Springs, LLC and
Assigns, and Evergreen Alliance Golf Limited, L.P.

The Golf Club at Cinco Ranch, Katy, Texas , Third Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income Cinco Ranch, LLC and
Assigns, and Evergreen Alliance Golf Limited, L.P.

The Golf Club at Fossil Creek, Fort Worth, Texas, Fourth Amended and Restated
Lease Agreement dated as of March 31, 2009 between CNL Income Fossil Creek, LLC
and Assigns, and Evergreen Alliance Golf Limited, L.P.

Plantation Golf Club, Frisco, Texas, Third Amended and Restated Lease Agreement
dated as of March 31, 2009 between CNL Income Plantation, LLC and Assigns, and
Evergreen Alliance Golf Limited, L.P.



--------------------------------------------------------------------------------

Clear Creek Golf Club, Houston, Texas, Second Amended and Restated
Sub-Concession Agreement dated as of March 31, 2009 between CNL Income Clear
Creek, LLC and Assigns, and Evergreen Alliance Golf Limited, L.P.

Lake Park Golf Club, Lewisville, Texas, Third Amended and Restated
Sub-Concession Agreement dated as of March 31, 2009 between CNL Income Lake
Park, LLC and Assigns, and Evergreen Alliance Golf Limited, L.P.

Mansfield National Golf Club, Mansfield, Texas, Third Amended and Restated
Sublease Agreement dated as of March 31, 2009 between CNL Income Mansfield, LLC
and Assigns, and Evergreen Alliance Golf Limited, L.P.

Mesa Del Sol Golf Club, Yuma, Arizona, Second Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income Mesa Del Sol, LLC and
Evergreen Alliance Golf Limited, L.P.

LakeRidge Country Club, Lubbock, Texas, Second Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income LakeRidge, LLC and
Evergreen Alliance Golf Limited, L.P.

Royal Meadows Golf Club, Kansas City, Missouri, Second Amended and Restated
Lease Agreement dated as of March 31, 2009 between CNL Income Royal Meadows, LLC
and Evergreen Alliance Golf Limited, L.P.

Painted Hills Golf Club, Kansas City, Missouri, Second Amended and Restated
Lease Agreement dated as of March 31, 2009 between CNL Income Painted Hills, LLC
and Evergreen Alliance Golf Limited, L.P.

Fox Meadow Country Club, Medina, Ohio, Second Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income Fox Meadow, LLC and
Evergreen Alliance Golf Limited, L.P.

Weymouth Country Club, Medina, Ohio, Second Amended and Restated Lease Agreement
dated as of March 31, 2009 between CNL Income Weymouth, LLC and Evergreen
Alliance Golf Limited, L.P.

Signature of Solon Country Club, Solon, Ohio, Second Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income Signature of Solon, LLC
and Evergreen Alliance Golf Limited, L.P.

Tatum Ranch Golf Club, Cave Creek, Arizona, Amended and Restated Lease Agreement
dated as of March 31, 2009 between CNL Income EAGL Southwest Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Arrowhead Golf Club, Littleton, Colorado, Amended and Restated Lease Agreement
dated as of March 31, 2009 between CNL Income EAGL West Golf, LLC, as Landlord,
and Evergreen Alliance Golf Limited, L.P., as Tenant.

Continental Golf Course, Scottsdale, Arizona Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL Southwest Golf,
LLC, as Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Desert Lakes Golf Course, Bullhead City, Arizona, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL Southwest Golf,
LLC, as Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Foothills Country Club, Phoenix, Arizona, Amended and Restated Lease Agreement
dated as of March 31, 2009, between CNL Income EAGL Southwest Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Kokopelli Golf Club, Gilbert, Arizona, Amended and Restated Lease Agreement
dated as of March 31, 2009 between CNL Income EAGL Southwest Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Legend at Arrowhead, Glendale, Arizona, Amended and Restated Lease Agreement
dated as of March 31, 2009 between CNL Income EAGL Southwest Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

London Bridge Golf Club, Lake Havasu, Arizona, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL Southwest Golf,
LLC, as Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Stonecreek Golf Club, Phoenix, Arizona, Amended and Restated Lease and Sublease
Agreement dated as of March 31, 2009 between CNL Income EAGL Southwest Golf,
LLC, as Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.



--------------------------------------------------------------------------------

Superstition Springs Golf Club, Mesa, Arizona, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL Southwest Golf,
LLC, as Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Eagle Brook Country Club, Geneva, Illinois, Amended and Restated Lease Agreement
dated as of March 31, 2009between CNL Income EAGL North Golf, LLC, as Landlord,
and Evergreen Alliance Golf Limited, L.P., as Tenant.

Painted Desert Golf Club, Las Vegas, Nevada, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL West Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Mission Hills Country Club, Northbrook, Illinois, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL North Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Ruffled Feathers Golf Club, Lemont, Illinois, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL North Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Tamarack Country Club, Naperville, Illinois, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL North Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Majestic Oaks Golf Club, Ham Lake, Minnesota, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL North Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Deer Creek Golf Club, Overland Park, Kansas, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL West Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Tallgrass Country Club, Wichita, Kansas, Amended and Restated Lease Agreement
dated as of March 31, 2009 between CNL Income EAGL Midwest Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Meadowbrook Golf & Country Club, Tulsa, Oklahoma, Amended and Restated Lease
Agreement dated as of March 31, 2009 between CNL Income EAGL Midwest Golf, LLC,
as Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Hunt Valley Golf Club, Phoenix, Maryland, Amended and Restated Lease Agreement
dated as of March 31, 2009 between CNL Income EAGL Mideast Golf, LLC, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

David L. Baker Memorial golf Course, Fountain Valley, California, Amended and
Restated Sub-Concession Agreement dated as of March 31, 2009 between CNL Income
EAGL Leasehold Golf, LLC, as Landlord, and Evergreen Alliance Golf Limited,
L.P., as Tenant.

Shandin Hills Golf Course, San Bernardino, California, Amended and Restated
Sublease Agreement dated as of March 31, 2009 between CNL Income EAGL Leasehold
Golf, LLC, as Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

The Norman K. Probstein Community Golf Courses and Youth Learning Center in
Forest Park, St. Louis, Missouri, Amended and Restated Sublease Agreement dated
as of March 31, 2009 between CNL Income EAGL Leasehold Golf, LLC, as Landlord,
and Evergreen Alliance Golf Limited, L.P., as Tenant.

Micke Grove Golf Course, Lodi, California, Amended and Restated Sub-Sublease
Agreement dated as of March 31, 2009 between CNL Income EAGL Leasehold Golf,
LLC, as Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Meadowlark Golf Course, Huntington Beach, California, Amended and Restated
Sub-Sublease Agreement dated as of March 31, 2009 between CNL Income EAGL
Meadowlark, LLC, as Landlord, and Evergreen Alliance Golf Limited, L.P., as
Tenant.



--------------------------------------------------------------------------------

Las Vegas Municipal Golf Course, Las Vegas, Nevada, Amended and Restated
Sub-Management Agreement dated as of March 31, 2009 between CNL Income EAGL Las
Vegas, LLC and Evergreen Alliance Golf Limited, L.P.

Cowboys Golf Club, Grapevine, Texas, Amended and Restated Sub-Sublease Agreement
dated as of March 31, 2009 between Grapevine Golf Club, L.P. and assigns, as
Landlord, and Evergreen Alliance Golf Limited, L.P., as Tenant.

Described below are loan agreements/mortgages which have not been filed as
exhibits to this quarterly report on Form 10-Q.

Loan Agreement dated November 14, 2006 by CNL Income Palmetto, LLC, et al.,
Borrower, and Sun Life Assurance Company of Canada, Lender.

Amended And Restated Loan Agreement dated November 30, 2006 by CNL Income
Palmetto, LLC, et al., Borrower, and Sun Life Assurance Company of Canada,
Lender.

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated November 30, 2006 between CNL Income Talega, LLC and First American
Title Insurance Company and Sun Life Assurance Company of Canada.

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated November 30, 2006 by and between CNL Income Valencia, LLC and First
American Title Insurance Company and Sun Life Assurance Company of Canada.

Multi-State Mortgage and Security Agreement dated November 30, 2006 between CNL
Income Weston Hills, LLC and Sun Life Assurance Company of Canada.

Mortgage and Security Agreement dated November 14, 2006 between CNL Income
Palmetto, LLC and Sun Life Assurance Company of Canada

Mortgage and Security Agreement dated November 14, 2006 between CNL Income Bear
Creek, LLC and Sun Life Assurance Company of Canada

Deed of Trust, Security Agreement and Fixture Filing dated November 14, 2006
between CNL Income South Mountain, LLC and First American Title Insurance
Company and Sun Life Assurance Company of Canada.

Deed of Trust, Security Agreement and Financing Statement dated February 9, 2007
between CNL Income Plantation, LLC and Sun Life Assurance Company of Canada.

Deed of Trust, Security Agreement and Financing Statement dated February 9, 2007
between CNL Income Mansfield, LLC and Sun Life Assurance Company of Canada.

Deed of Trust, Security Agreement and Financing Statement dated February 9, 2007
between CNL Income Fossil Creek, LLC and Sun Life Assurance Company of Canada.

Deed of Trust, Security Agreement and Financing Statement dated February 9, 2007
between CNL Income Cinco Ranch, LLC and Sun Life Assurance Company of Canada.

Third Amended and Restated Loan Agreement dated June 8, 2007 between CNL Income
Palmetto, LLC, et al., Borrower, and Sun Life Assurance Company of Canada,
Lender.

Open-End Mortgage and Security Agreement dated June 8, 2007 between CNL Income
Fox Meadow, LLC and Sun Life Assurance Company of Canada.

Deed of Trust, Security Agreement and Fixture Filing dated June 8, 2007 between
CNL Income Mesa Del Sol, LLC and Sun Life Assurance Company of Canada.

Mortgage and Security Agreement dated June 8, 2007 between CNL Income Painted
Hills, LLC and Sun Life Assurance Company of Canada.

Open-End Mortgage and Security Agreement dated June 8, 2007 between CNL Income
Signature of Solon, LLC and Sun Life Assurance Company of Canada.



--------------------------------------------------------------------------------

Deed of Trust and Security Agreement dated June 8, 2007 between CNL Income Royal
Meadows, LLC and Sun Life Assurance Company of Canada.

Deed of Trust, Security Agreement and Financing Statement dated June 8, 2007
between CNL Income Lakeridge, LLC and Sun Life Assurance Company of Canada.

Leasehold Deed of Trust, Security Agreement and Financing Statement dated
June 8, 2007 between Grapevine Golf Club, L.P. and Sun Life Assurance Company of
Canada.

Open-End Mortgage and Security Agreement dated June 8, 2007 between CNL Income
Weymouth, LLC and Sun Life Assurance Company of Canada.

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL West Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Arrowhead Golf Club, Littleton, Colorado).

Mortgage and Security Agreement dated as of January 25, 2008 by CNL Income EAGL
Midwest Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Deer Creek Golf Club, Overland Park, Kansas).

Mortgage and Security Agreement dated as of January 25, 2008 by CNL Income EAGL
North Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Eagle Brook Country Club, Geneva, Illinois).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Mideast Golf, LLC, Borrower, to The Prudential Insurance Company of
America, Lender (Hunt Valley Golf Club, Phoenix, Maryland).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of
America, Lender (Legend at Arrowhead Golf Resort, Glendale, Arizona).

Mortgage and Security Agreement dated as of January 25, 2008 by CNL Income EAGL
North Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Majestic Oaks Golf Club, Ham Lake, Minnesota).

Mortgage and Security Agreement dated as of January 25, 2008 by CNL Income EAGL
North Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Mission Hills Country Club, Northbrook, Illinois).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL West Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Painted Desert Golf Club, Las Vegas, Nevada).

Mortgage and Security Agreement dated as of January 25, 2008 by CNL Income EAGL
North Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Ruffled Feathers Golf Club, Lemont, Illinois).

Fee and Leasehold Deed of Trust dated as of January 25, 2008 by CNL Income EAGL
Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Stonecreek Golf Club, Phoenix, Arizona).

Mortgage and Security Agreement dated as of January 25, 2008 by CNL Income EAGL
Midwest Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Tallgrass Country Club, Wichita, Kansas).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of
America, Lender (Tatum Ranch Golf Club, Cave Creek, Arizona).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of
America, Lender (Arrowhead Country Club, Glendale, Arizona).



--------------------------------------------------------------------------------

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of
America, Lender (Continental Golf Course, Scottsdale, Arizona).

Fee and Leasehold Deed of Trust dated as of January 25, 2008 by CNL Income EAGL
Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Desert Lakes Golf Course, Bullhead City, Arizona).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of
America, Lender (Foothills Golf Club, Phoenix, Arizona).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of
America, Lender (Kokopelli Golf Club, Gilbert, Arizona).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Southwest Golf, LLC, as Landlord, Borrower, to The Prudential Insurance
Company of America, Lender (London Bridge Golf Course, Lake Havasu, Arizona).

Mortgage and Security Agreement dated as of January 25, 2008 by CNL Income EAGL
Midwest Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Meadowbrook Golf & Country Club, Tulsa, Oklahoma).

Deed of Trust and Security Agreement dated as of January 25, 2008 by CNL Income
EAGL Southwest Golf, LLC, Borrower, to The Prudential Insurance Company of
America, Lender (Superstition Springs Golf Club, Mesa, Arizona).

Mortgage and Security Agreement dated as of January 25, 2008 by CNL Income EAGL
North Golf, LLC, Borrower, to The Prudential Insurance Company of America,
Lender (Tamarack Golf Club Naperville, Illinois).